DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-9 of U.S. Application No. 16/842895 filed on 04/08/2020 have been examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muta et al. [US 2019/0294129 A1], hereinafter referred to as Muta.
 	As to Claim 1, 5 and 9, Muta discloses an information processing apparatus comprising: a control unit ([see at least 0068]),  configured to: provide first information on a service for each of a plurality of moving objects, each of which being configured to provide a different service and autonomous travel ([see at least 0068]); acquire second information on time and location of at least one service that a user wants to use ([see at least Fig.1, 0041, 0047, 0048, 0055, 0058 and 0139]); and determine at least one moving object that matches with the user based on the first information and the second information, and generate a travel plan of the at least one moving object ([see at least 0043,  0057, 0076, and 0093]).  

As to Claim 2 and 6, Muta discloses an information processing apparatus, wherein: the first information includes travel area information of each of the moving objects ([see at least 0043,  0057, 0076, and 0093]); and the second information includes information on a boarding location, an alighting location, a boarding time and an alighting time of a person who wants to board the at least one moving object ([see at least 0043,  0057, 0076, and 0093]).  

As to Claim 3 and 7, Muta discloses an information processing apparatus, wherein the control unit is configured to change, when a first moving object and a second moving object are matched with the user and when the travel plan is provided for each of the first moving object and the second moving object and then the travel plan of the first moving object is changed, the travel plan of the second moving object to correspond to the changed travel plan of the first moving object ([see at least 0043,  0057, 0076, and 0093]).  

As to Claim 4 and 7, Muta discloses an information processing apparatus, wherein the control unit is configured to provide, when the first moving object and the second moving objectTSN201900948US00 TFN190155-US 23are matched with the user and when the travel plan is provided for each of the first moving object and the second moving object, user information of the user to at least one of the first moving object and the second moving object to enable direct communication with a user device of the user matched with at least one of the first moving object and the second moving object ([see at least 0043,  0057, 0076, and 0093]).  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668